Case: 22-40199      Document: 00516481472         Page: 1     Date Filed: 09/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 22-40199                    September 22, 2022
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Victor Hinojosa-Alvarez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:20-CR-783-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Hinojosa-Alvarez has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Hinojosa-Alvarez has filed a letter in the district court in response to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40199      Document: 00516481472           Page: 2    Date Filed: 09/22/2022




                                     No. 22-40199


   counsel’s motion. The record is not sufficiently developed to allow us to
   make a fair evaluation of Hinojosa-Alvarez’s claims of ineffective assistance
   of counsel; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Hinojosa-Alvarez’s letter submitted to the
   district court. We concur with counsel’s assessment that the appeal presents
   no nonfrivolous issue for appellate review. Accordingly, the motion for leave
   to withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2